PER CURIAM.
The appellant in this juvenile delinquency appeal challenges his commitment to a moderate risk residential facility. We agree that the trial court, in imposing an upward deviation from the Department of Juvenile Justice’s recommendation of probation, failed to reference the characteristics of the restrictiveness level vis-a-vis the needs of the child. See N.B. v. State, 911 So.2d 833 (Fla. 1st DCA 2005). Further, although the court referenced the aggressive nature of the appellant’s conduct, it made no finding that this behavior constituted a danger to society. See, e.g., Q.L.J. v. State, 714 So.2d 628 (Fla. 1st DCA 1998). Accordingly, we reverse and remand for a new disposition hearing. As the appellant has not challenged the adjudication of delinquency, our reversal is directed only to that portion of the trial court’s order committing the appellant to a moderate risk facility.
ALLEN, BENTON and VAN NORTWICK, JJ„ concur.